Citation Nr: 0521260	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  03-08 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial increased evaluation for burn scars 
on the back and neck, currently evaluated at 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1960 to February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Department 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which granted service connection for scars on 
the back and neck at 10 percent disabling.  

In November 2004, the Board remanded this case for a de novo 
review.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The scars of the neck and back are not disfiguring, deep, 
poorly nourished with repeated ulceration, bigger than 12 
square inches, or unstable, and do not result in limitation 
of function or motion.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for the veteran's scars on the neck and back are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2000, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in May 
2002.  Since this letter fully provided notice of elements 
(1), (2), (3), and (4), see above, it is not necessary for 
the Board to provide extensive reasons and bases as to how VA 
has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decision on appeal, the statement of 
the case (SOC), and the supplemental SOC (SSOC), he was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
He was also supplied with the complete text of 38 C.F.R. § 
3.159 in the February 2003 SOC and March 2005 SSOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in May 2002 was 
not given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated in August 
2002 and an SOC was provided to the veteran in February 2003.  

Treatment records from San Juan VA Medical Center (VAMC) have 
been received and associated with the claims folder.  The 
veteran has not identified any outstanding medical records 
that would be pertinent to the claim on appeal.  VA afforded 
the veteran examinations in January 2001, June 2002, and 
March 2005.  Therefore, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Analysis

The veteran is currently rated at 10 percent disabling under 
38 C.F.R. § 4.118, Diagnostic Code 7804 for scars on the neck 
and back effective August 2000.  He seeks an increase for 
this rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  

38 C.F.R. § 4.7 (2004) provides that, where there is a 
question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The schedule for rating disabilities of the skin was revised 
effective August 30, 2002. The VA General Counsel has held 
that where a law or regulation changes during the pendency of 
a claim for increased rating, the Board should first 
determine whether application of the revised version would 
produce retroactive results.  In particular, a new rule may 
not extinguish any rights or benefits the claimant had prior 
to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003).  However, if the revised version of the regulation 
is more favorable, the implementation of that regulation 
under 38 U.S.C.A. § 5110(g), can be no earlier than the 
effective date of that change.  The VA can apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  See VAOPGCPREC 3-00 (April 10, 
2000).

According to the relevant rating criteria effective prior to 
August 30, 2002, evidence that a superficial scar is tender 
and painful on objective demonstration results in the 
assignment of a 10 percent disability rating.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2002).  This evaluation is the 
highest rating allowable pursuant to this Diagnostic Code.

According to the pertinent rating requirements effective 
since August 30, 2002, evidence a superficial scar is painful 
on examination warrants the grant of a 10 percent disability 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  A 
superficial scar is one that is not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Note 1 
following Diagnostic Code 7804 (2004).

The Board reviewed all the evidence in the veteran's claims 
folder, which includes, but is not limited to:  records from 
San Juan VAMC dated from January 2001 to July 2002 which 
noted the veteran's treatment for various conditions.  In a 
treatment note dated in April 2002, the veteran complained of 
occasional eruptions and itching from a previous burn.  

The veteran was afforded a VA examination in January 2001 for 
scars on his back and neck. The veteran complained of redness 
on the back, aching pain, and stiffness of the skin.  Upon 
physical examination, the examiner noted that the scar was a 
mild pinkish red area and was diffusely over the back with no 
scar tissue.  Upon palpation of the upper and lower back, the 
veteran indicated some tenderness.  Additionally, the scar 
had no adherence; had a smooth texture; had no ulceration or 
skin breakdown; had no elevation or depression; had no tissue 
loss; had no inflammation, edema or keloid formation; was 
pinkish in coloration; was not disfiguring; had no visible 
burn scar; and there was no limitation of function.  The 
diagnosis was history of first and second degree burns of the 
back and neck.

VA afforded the veteran another scar examination in June 
2002.  The veteran complained of moderate pulsating pain on 
the scar area in the neck and back, which erupted when 
exposed to sunlight.  The examiner noted that the areas were 
not like scars but like thickening of the skin, which 
measured 28 cm long and 11 cm wide in circumference.  
Additionally, the area was not tender to palpation; had no 
adhesions; had normal texture; had no ulceration or breakdown 
of the skin; had no elevation or depression; had no 
underlying tissue loss; and no inflammation, edema, or keloid 
formation.  It was also noted that the scar was mildly 
brownish in color almost with normal skin color, was not 
cosmetically disfiguring, and did not result in limitation of 
function.  The diagnosis was residuals of scar from burns to 
the back and neck.  

VA afforded the veteran another scar examination in March 
2005 at which the examiner reviewed the claims folder.  The 
veteran indicated that upon exposure to sunlight, he 
experienced a rash-like sensation on his skin and severe pain 
on his neck and back.  Upon examination, it was noted that 
there was no objective evidence of scars on the neck and 
upper back and because of this observation no further details 
about the scars were noted.  The diagnosis was scars on the 
back and neck by rating decisions in May 2001 and August 2002 
in the claims folder.  

The veteran is currently in receipt of the maximum disability 
evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2000, 2004).  The preponderance of the evidence indicates 
that the veteran's service-connected scars on his neck and 
back are essentially asymptomatic and do not currently 
demonstrate pain or tenderness upon examination.  During the 
veteran's latest VA examination, the examiner reviewed the 
claims folder, in addition to fully examining the veteran for 
scars, and found no objective evidence of scars.  The current 
condition of the veteran's scars appears to not even warrant 
the 10 percent rating assigned by the RO.  In any case, an 
increased rating cannot be awarded under either of the 
relevant criteria at Diagnostic Code 7804 effective prior to, 
or since, August 30, 2002.

Other potentially applicable diagnostic codes that provide 
for an evaluation in excess of 10 percent include the former 
and revised Diagnostic Code 7800 (disfigurement of the head, 
face, or neck), former Diagnostic Code 7801 (third degree 
scars, burns), revised Diagnostic Code 7801 (scars other than 
head, face or neck, that are deep or cause limited motion), 
former Diagnostic Code 7802 (second degrees scars, burns), 
revised Diagnostic Code 7802 (scars other than head, face, or 
neck, that are superficial and that do not cause limited 
motion), former Diagnostic Code 7803 (superficial, poorly 
nourished with repeated ulceration scars), revised Diagnostic 
Code 7803 (unstable superficial scars), former and revised 
Diagnostic Code 7805 (limitation of function of the part 
affected).  See 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2000, 2004); 38 C.F.R. § 4.118, Diagnostic Code 7801 (2000, 
2004), 38 C.F.R. § 4.118, Diagnostic Code 7802 (2000, 2004), 
38 C.F.R. § 4.118, Diagnostic Code 7803 (2000, 2004), 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2000, 2004).  The scars 
of the neck and back are not disfiguring, deep, poorly 
nourished with repeated ulceration, bigger than 12 square 
inches, or unstable, and do not result in limitation of 
function or motion.  Accordingly, these diagnostic codes are 
not for application.

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R.§ 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his scars or that they 
cause marked interference with employment.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to an initial increased evaluation for burn scars 
on the back and neck, currently evaluated at 10 percent 
disabling, is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


